Proposed Amendment

1. 	(Currently Amended) An Information Handling System (IHS), comprising:
a processor;
an embedded controller (EC) coupled to the processor, wherein the EC comprises a microcontroller that handles tasks that an Operating System (OS) executed by the processor does not handle; and
a memory coupled to the EC, the memory having program instructions stored thereon that, upon execution by the EC, cause the EC to: 
determine a characteristic of a battery coupled to the IHS;
determine a characteristic of a load within the IHS, wherein the characteristic of the load comprises: (a) a turbo state or a non-turbo state, or (b) a high-dynamic range (HDR) state or a non-HDR state; and 
dynamically select a scalar multiplier value of a buck-boost converter coupled to an output of the battery in response to changes to the characteristic of the battery and to changes to the characteristic of the load, wherein the output of the buck-boost converter is set to a nominal voltage multiplied by the scalar multiplier value, wherein being multiplied by the scalar multiplier value comprises switching on or off one or more energy storage elements in series within the buck-boost converter.

2.    (Currently Amended) The IHS of claim 1, wherein to determine the characteristic of by the EC, cause the EC to identify the battery or a component of the battery.

3.    (Currently Amended) The IHS of claim 2, wherein to identify the battery, the program instructions, upon execution by the EC, cause the EC to retrieve a serial number of the battery or a serial number of the component of the battery.

4.    (Currently Amended) The IHS of claim 1, wherein to determine the characteristic of the battery, the program instructions, upon execution by the EC, cause the EC to retrieve a power resource specification of the battery from an Advanced Configuration and Power Interface (ACPI) table.

5.    (Currently Amended) The IHS of claim 1, wherein to determine the characteristic of the battery, the program instructions, upon execution by the EC, cause the EC to perform an electrical characterization of the battery.

6.    (Currently Amended) The IHS of claim 1, wherein the program instructions, upon execution by the EC, further cause the EC to:
select a first scalar multiplier value in response to a battery management unit (BMU) selecting a first battery output terminal, wherein the BMU comprises a controller and a memory coupled to the controller; and
select a second scalar multiplier value in response to the BMU selecting a second battery output terminal.

7.    (Currently Amended) The IHS of claim 1, wherein the program instructions, upon execution by the EC, further cause the EC to:
select a first scalar multiplier value for a first number of cells arranged in series within the battery; and
select a second scalar multiplier value for a second number of cells arranged in series within the battery, wherein the number of cells changes dynamically during operation of the IHS.

8.    (Previously Presented) The IHS of claim 7, wherein the first scalar multiplier value is larger than the second scalar multiplier value in response to the first number of cells being smaller than the second number of cells.

9-20. (Canceled).


/TANH Q NGUYEN/Primary Examiner, Art Unit 2187